9DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/31/2019 and 10/28/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-29 and 31 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Tarsa (US. Pub: 2014/0211503 A1). 
Regarding claim 24, Tarsa discloses (in at least fig. 2) an illuminated indicator panel comprising: a printed circuit board (52); one or more electroluminescent semiconductor devices (60) mounted to the printed circuit board; one or more lenses (70, 78) each having a notch formed therein as to facilitate the formation of a tapered primary lens section (78) with a tip facing a respective one of the electroluminescent semiconductor devices (60) and a secondary lens section (70) encircling and interfacing with the primary lens section (78), the lenses (70, 78) being mounted to interface with the printed circuit board (52); and a panel cover (90) with one or more indicia (210; best seen in at least figs. 19 and 20) thereon overlapping each of the one or more lenses with the panel cover mounted thereto. 

Regarding claim 26, Tarsa discloses (in at least fig. 2) the notch is shaped to define a partially spherically tapered primary lens section. 
Regarding claim 27, Tarsa discloses (in at least fig. 2) at least one of the lenses (87) is defined by an anterior face and an opposed posterior face (see fig. 2), the notch being formed in the posterior face (see fig. 2). 
Regarding claim 28, Tarsa discloses (in at least fig. 2) the anterior face of at least one of the lenses (87) has a profile selected from a group consisting of: flat, convex, and concave. 
Regarding claim 29, Tarsa discloses (in at least fig. 2) an intermediate overlay (34, 36) between the panel cover (90) and the one or more lenses (70, 87), the intermediate overlay (34, 36) including one or more indicia overlapping each of the one or more lenses (70, 87) with the intermediate overlay mounted thereto (see fig. 2). 
Regarding claim 31, Tarsa discloses (in at least fig. 2) sections of the printed circuit board (52) overlapping the secondary lens section has a light-reflective coating ([0065]). 


Claim(s) 35-37 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Cheung (US. Pub: 2019/0235689 A1).
	Regarding claim 35, Cheung discloses (in at least figs. 1 and 2) a combination illuminated indicator and input panel comprising: a printed circuit board (204; 206; [0046]; [0048]) defined by a top face and an opposed bottom face (see at least figs. 1 and 2); one or more electroluminescent semiconductor devices (212) mounted to the printed circuit board (204). Cheung further discloses ([0051]; [0046]-[0050]) “the front panel PCB (107) may comprise an interface on its rear surface (not shown) that connects to the interface 235 of the rear PCBs 206 to receive power and for communication with the CPU. A front surface 213 of the user interface PCB 204 may comprise a plurality of touch sensors which may comprise a plurality of predefined capacitive touch sensing fields 210 connected to a touch sensor controller on the PCB 204. The touch sensor controller is configured for perceiving changes in capacitance of the touch sensing fields 210 in order to detect a touch or proximity of a 
Regarding claim 36, Cheung discloses ([0051]) the second conductive layer is connected to the input of the touch sensor controller. 
Regarding claim 37, Cheung discloses (in at least figs. 1 and 2; [0046]-[0051]) the second conductive layer is connected to ground.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Tarsa (US. Pub: 2014/0211503 A1) in view of Cheung (US. Pub: 2019/0235689 A1).
Regarding claim 32, Tarsa discloses (in at least fig. 2) sections of the printed circuit board (52) overlapping the secondary lens (70), but is silent a conductive layer connected to an input of a touch sensor controller. 
Cheung discloses (in at least figs. 1 and 2) an illuminated indicator a conductive layer connected to an input of a touch sensor controller ([0051]) in order to detect a touch or proximity of a conductive object, such as a user's finger ([0051]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the conductive layer connected to the input of a touch sensor controller of Cheung in the device of Tarsa for the purpose of detecting a touch or proximity of a conductive object, such as a user's finger.
Regarding claim 33, Tarsa as modified by Cheung discloses (in at least fig. 2 of both references; [0051] Cheung) sections on an opposite side of the printed circuit board overlapping the secondary lens have a conductive layer connected to an input of a touch sensor controller. 
Regarding claim 34, Tarsa as modified by Cheung discloses (in at least fig. 2 of both references; [0046]-[0051] Cheung) sections on an opposite side of the printed circuit board overlapping the secondary lens have a conductive layer connected to ground. 


Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 30, the prior art of record fails to teach or suggest an illuminator indicator panel comprised of, in part, a panel cover includes one or more indicia that are illuminated in response to a first emission wavelength output from the one or more electroluminescent semiconductor devices and the indicia on the intermediate overlay is fluorescent and illuminated in response to a second emission wavelength output from the one or more electroluminescent semiconductor devices. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099.  The examiner can normally be reached on M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875